 

Exhibit 10.3

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT is made as of January 3, 2020 (the “Agreement”), by and
among Leap Therapeutics, Inc., a Delaware corporation (the “Company”), and
[INSERT NAME OF STOCKHOLDER] (the “Stockholder”). Capitalized terms used in this
Agreement without definition shall have the respective meanings ascribed to such
terms in the Purchase Agreement (as defined below).

 

W I T N E S S E T H

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company is entering into a Securities Purchase Agreement, dated as of the
date hereof (as such agreement may hereafter be amended from time to time, the
“Purchase Agreement”), with certain investors (the “Purchasers”) that provide
for, upon the terms and subject to the conditions set forth therein, two series,
designated as: (i) the Series A Preferred Stock, the terms of which are set
forth in the Certificate of Designation of Series A Preferred Stock of the
Company (the “Series A Preferred Stock”), and (ii) the Series B Preferred Stock,
the terms of which are set forth in the Certificate of Designation of Series B
Preferred Stock of the Company (the “Series B Preferred Stock”);

 

WHEREAS, the Series A Preferred Stock will be, subject to the approval of the
Company’s stockholders, mandatorily convertible into (i) warrants to purchase an
aggregate of 14,218,010 shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), at an exercise price of $0.001 per share (the
“Pre-Funded Warrants”), and (ii) warrants to purchase an aggregate of either (x)
14,218,010 Pre-Funded Warrants or (y) 14,218,010 shares of the Common Stock, at
an exercise price of $2.11 per share of Common Stock underlying such Pre-Funded
Warrants or referred to the foregoing clause (y), as applicable (the “Series A
Coverage Warrants”), in each case subject to and in accordance with the terms
and conditions of the Series A Preferred Stock Certificate of Designation;

 

WHEREAS, the Series B Preferred Stock will be, subject to the approval of the
Company’s stockholders, mandatorily convertible into (i) an aggregate of
11,374,420 shares of Common Stock and (ii) warrants to purchase an aggregate of
11,374,420 shares of the Common Stock at an exercise price of $2.11 per share
(the “Series B Coverage Warrants”), in each case subject to and in accordance
with the terms and conditions of the Series B Preferred Stock Certificate of
Designation;

 

WHEREAS, the shares of Series A Preferred Stock and the Series B Preferred Stock
to be sold pursuant to the terms of the Purchase Agreement are sometimes
referred to herein as the “Purchased Shares.” The shares of Common Stock into
which the Purchased Shares are to be convertible, as well as the shares of
Common Stock underlying the Pre-Funded Warrants and the Coverage Warrants, are
referred to as the “Underlying Shares,” and the Underlying Shares, the Purchased
Shares, the Pre-Funded Warrants and the Coverage Warrants are referred to,
collectively, as the “Securities;”

 



-1-

 

 

WHEREAS, pursuant to the Purchase Agreement, the Company shall call a meeting of
its stockholders to be held as promptly as practicable following the date
hereof, but in no event later than ninety (90) days following the Closing Date,
to vote on the following proposals: (i) to approve an increase in the number of
shares of Common Stock that the Company is authorized to issue from one hundred
ten million (110,000,000) shares to two hundred fifty million (250,000,000)
shares; and (ii) to approve (1) the issuance of Common Stock and Pre-Funded
Warrants, as applicable, upon the conversion of the Mandatorily Convertible
Preferred Stock, (2) the issuance of the Coverage Warrants upon the conversion
of the Mandatorily Convertible Preferred Stock and (3) the issuance of Common
Stock upon the exercise of the Pre-Funded Warrants and the Coverage Warrants, in
each case for purposes of Rule 5635 of the Nasdaq Stock Market Rules, and
therefore, the Company has agreed to call a meeting of its stockholders for the
purpose of seeking approval of the Company’s stockholders for the approval of
the items referred to in the foregoing clauses (i) and (ii) (the “Proposals”);

 

WHEREAS, as of the date hereof, the Stockholder beneficially owns the number of
shares of Common Stock set forth opposite such Stockholder’s name on Schedule I
hereto (all such shares so beneficially owned and which may hereafter be
acquired by such Stockholder prior to the termination of this Agreement, whether
upon the exercise of options, conversion of convertible securities, exercise of
warrants or by means of purchase, dividend, distribution or otherwise, being
referred to herein as the “Shares”); and

 

WHEREAS, in order to induce the Company and the Purchasers to enter into the
Purchase Agreement, the Stockholder is willing to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and Stockholder hereby agree as follows:

 



-2-

 

 

ARTICLE I.

 

TRANSFER AND VOTING OF SHARES; AND

OTHER COVENANTS OF THE STOCKHOLDER

 

SECTION 1.1. Voting of Shares. From the date hereof until termination of this
Agreement pursuant to Section 3.1 hereof (the “Term”), at any meeting of the
stockholders of the Company, however called and at any adjournment or
postponement thereof, and in any action by written consent of the stockholders
of the Company, in either case at or pursuant to which the Proposals are to be
considered and voted on by the stockholders of the Company, the Stockholder
shall (a) appear at such meeting or otherwise cause the Shares to be counted as
present thereat for purposes of establishing a quorum and (b) vote (or cause to
be voted) the Shares (i) in favor of the Proposals and such other matters as may
be necessary or advisable to consummate the transactions contemplated by the
Purchase Agreement (the “Transactions”) and (ii) against the approval or
adoption of any proposal made in opposition to, or in competition with, the
Proposals or the Transactions, and against any other action that is intended, or
could reasonably be expected, to otherwise materially impede, interfere with,
delay, postpone, discourage or adversely affect the consummation of the
Transactions. If the Stockholder is the beneficial owner, but not the record
holder, of any of the Shares, the Stockholder agrees to cause the record holder
and any nominees to vote all of such Shares in accordance with this Section 1.1,
including by executing such documentation as shall be requested by the record
holder or any such nominee for purposes of giving voting instructions thereto.

 

SECTION 1.2. Grant of Irrevocable Proxy.

 

(a)                The Stockholder hereby irrevocably and unconditionally (to
the fullest extent permitted by law) grants to, and appoints, the Company and
each of its executive officers and any of them, in their capacities as officers
of the Company (the “Grantees”), as the Stockholder’s proxy and attorney-in-fact
(with full power of substitution and re-substitution), for and in the name,
place and stead of the Stockholder, to vote the Shares, to instruct nominees or
record holders to vote the Shares, or to grant a consent or approval or dissent
or disapproval in respect of the Shares, in each case in accordance with Section
1.1 hereof and, in the discretion of the Grantees, with respect to any proposed
adjournments or postponements of any meeting of stockholders of the Company at
which any of the matters described in Section 1.1 hereof are to be considered.

 

(b)                The Stockholder hereby affirms that the irrevocable proxy set
forth in this Section 1.2 is given in connection with the execution of the
Purchase Agreement and the proposed issuance of the Securities as contemplated
thereby, and that such irrevocable proxy is given to secure the performance of
the duties of the Stockholder under this Agreement. The Stockholder hereby
further affirms that the irrevocable proxy is coupled with an interest and may
under no circumstances be revoked, except as otherwise set forth herein. The
Stockholder hereby ratifies and confirms all that the Grantees may lawfully do
or cause to be done by virtue hereof. The irrevocable proxy set forth in this
Section 1.2 is executed and intended to be irrevocable in accordance with the
provisions of Section 212 of the Delaware General Corporation Law.
Notwithstanding this Section 1.2, the proxy granted by the Stockholder shall be
revoked upon termination of this Agreement in accordance with its terms.

 



-3-

 

 

(c)                The Grantees may not exercise this irrevocable proxy on any
other matter except as provided above.

 

SECTION 1.3. No Inconsistent Arrangements. Except as contemplated by this
Agreement, from the date hereof until the record date for the stockholders’
meeting of the Company at which the Proposals are to be voted on by the
stockholders of the Company, the Stockholder will not (a) directly or
indirectly, sell, transfer, assign, pledge, hypothecate, tender, encumber or
otherwise dispose of in any manner any of the Shares, or consent or agree to do
any of the foregoing, (b) directly or indirectly, limit its right to vote in any
manner any of the Shares (other than as set forth in this Agreement), including
without limitation by the grant of any proxy, power of attorney or other
authorization in or with respect to the Shares (other than any such proxy, power
of attorney or other authorization consistent with, and for purposes of
complying with, the provisions of Section 1.1 hereof), by depositing the Shares
into a voting trust, or by entering into a voting agreement, or consent or agree
to do any of the foregoing or (c) take any action which would have the effect of
preventing or disabling the Stockholder from performing its obligations under
this Agreement. Notwithstanding the foregoing, any Stockholder may sell or
transfer any or all of the Shares to any Person (as defined below) in a private
transaction at any time on or prior to the record date for such stockholders’
meeting of the Company, provided that the transferee of such Shares executes and
delivers to the Company a Voting Agreement with respect to such transferred
Shares containing substantially the same terms as this Agreement. For purposes
of this Section 1.3, the term “sell” or “transfer” or any derivatives thereof
shall include, but not be limited to, (A) a sale, transfer or disposition of
record or beneficial ownership, or both and (B) a short sale with respect to the
Shares or substantially identical property, entering into or acquiring an
offsetting derivative contract with respect to the Shares or substantially
identical property, entering into or acquiring a futures or forward contract to
deliver the Shares or substantially identical property or entering into any
transaction that has the same effect as any of the foregoing.

 

SECTION 1.4. Stop Transfer. The Company shall issue stop-transfer instructions
to the transfer agent for the Shares instructing the transfer agent not to
register any transfer of Shares during the Term except in compliance with the
terms of this Agreement.

 

SECTION 1.5. Additional Shares. The Stockholder hereby agrees that, while this
Agreement is in effect, such Stockholder shall promptly notify the Company of
any new Shares acquired (whether upon the exercise of options, conversion of
convertible securities, exercise of warrants or by means of purchase, dividend,
distribution or otherwise) by such Stockholder after the date hereof.

 

SECTION 1.6. Disclosure. The Stockholder hereby authorizes the Company to
publish and disclose in any announcement or disclosure required by the United
States Securities and Exchange Commission (the “SEC”), including in any proxy
statement filed with the SEC in connection with any meeting of stockholders of
the Company at which the Proposals are to be considered and all documents and
schedules filed with the SEC in connection with the foregoing, the Stockholder’s
identity and ownership of the Shares and the nature of such Stockholder’s
commitments, arrangements and understandings under this Agreement.

 



-4-

 

 

ARTICLE II.

 

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Stockholder hereby represents and warrants to the Company as of the date
hereof and as of the date of any stockholders’ meeting at which the Proposals
are considered, including any adjournment or postponement thereof (or the date
of the taking of any action by written consent with respect to the Proposals) as
follows:

 

SECTION 2.1. Due Authorization, etc. Such Stockholder has all requisite power
and authority to execute, deliver and perform this Agreement and to take the
actions contemplated hereby (including the granting of the irrevocable proxy
pursuant to Section 1.2 hereof), all of which have been duly authorized by all
action necessary on the part of such Stockholder. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Stockholder. This Agreement has been duly executed and delivered by
or on behalf of such Stockholder and constitutes a legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, moratorium or other similar laws and except that the availability of
equitable remedies, including specific performance, is subject to the discretion
of the court before which any proceeding for such remedy may be brought.

 

SECTION 2.2. No Violation. Neither the execution and delivery of this Agreement
nor the performance of this Agreement by such Stockholder will (a) require such
Stockholder to file or register with, or obtain any material permit,
authorization, consent or approval of, any governmental agency, authority,
administrative or regulatory body, court or other tribunal, foreign or domestic,
or any other entity, or (b) violate, or cause a breach of or default under, or
conflict with any contract, agreement or understanding, any statute or law, or
any judgment, decree, order, regulation or rule of any governmental agency,
authority, administrative or regulatory body, court or other tribunal, foreign
or domestic, or any other entity or any arbitration award binding upon such
Stockholder, except for such violations, breaches, defaults or conflicts which
would not, individually or in the aggregate, be reasonably likely to impair or
have an adverse effect on such Stockholder’s ability to satisfy its obligations
under this Agreement or render inaccurate any of the other representations made
by such Stockholder in this Agreement. No proceedings are pending which, if
adversely determined, will have an adverse effect on such Stockholder’s ability
to vote any of the Shares.

 

SECTION 2.3. Ownership of Shares. Such Stockholder has good and marketable title
to, and is the sole legal and beneficial owner (determined in accordance with
Rule 13d-3 under the Securities Exchange Act of 1934, as amended, the “Exchange
Act”) of the Shares set forth opposite its name on Schedule I hereto, in each
case free and clear of all liabilities, claims, liens, options, security
interests, proxies, voting trusts, voting agreements, charges, participations
and encumbrances of any kind or character whatsoever, except as may be imposed
by federal, state or foreign securities laws and this Agreement. Such
Stockholder has not previously assigned or sold any of the Shares to any third
party. On the date hereof, the Shares set forth opposite such Stockholder’s name
on Schedule I hereto constitute all of the Shares owned of record or
beneficially by such Stockholder. Such Stockholder has sole voting power and
sole power of disposition with respect to the Shares with no restrictions on its
voting rights or rights of disposition pertaining thereto.

 



-5-

 

 

SECTION 2.4. Voting Authority. Such Stockholder has full legal power, authority
and right to vote all of the Shares owned of record and/or beneficially by such
Stockholder in favor of the Proposals and the approval and authorization of the
Transactions without the consent or approval of, or any other action on the part
of, any other Person. Without limiting the generality of the foregoing, such
Stockholder has not entered into any voting agreement (other than this
Agreement) with any Person with respect to any of the Shares, granted any Person
any proxy (revocable or irrevocable) or power of attorney with respect to any of
the Shares, deposited any of the Shares in a voting trust or entered into any
arrangement or agreement with any Person limiting or affecting such
Stockholder’s legal power, authority or right to vote the Shares on any matter.
For purpose hereof, “Person” means any individual, corporation, limited or
general partnership, limited liability company, limited liability partnership,
trust, association, joint venture, governmental entity or any other entity or
group (as such term is defined in Section 13(d)(3) of the Exchange Act).

 

SECTION 2.5. Reliance by the Company. Such Stockholder understands and
acknowledges that the Company is entering into the Purchase Agreement in
reliance upon such Stockholder’s execution and delivery of this Agreement and
the representations and warranties of such Stockholder contained herein.

 

ARTICLE III.

 

MISCELLANEOUS

 

SECTION 3.1. Termination. This Agreement shall terminate and be of no further
force and effect upon the earliest of (i) immediately following a meeting of the
Company’s stockholders at which the Proposals are voted upon and approved by the
Company’s stockholders, which meeting is duly called and held for such purpose
and at which a quorum was present and acting throughout, and (ii) the
termination of the Purchase Agreement at any time prior to the consummation of
the Closing contemplated under the Purchase Agreement. No such termination of
this Agreement shall relieve any party hereto from any liability for any breach
of this Agreement prior to such termination.

 

SECTION 3.2. Further Assurances. From time to time at the request of the Company
and without further consideration, the Stockholder will execute and deliver to
the Company such documents and take such action as the Company may reasonably
deem to be necessary or desirable to carry out the provisions hereof.

 

SECTION 3.3. No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, or any custom or practice of the parties
at variance with the terms hereof shall not constitute a waiver by such party of
its right to exercise any such or other right, power or remedy or to demand such
compliance.

 



-6-

 

 

SECTION 3.4. Specific Performance. The Stockholder acknowledges that the Company
will be irreparably harmed and that there will be no adequate remedy at law for
a violation of any of the covenants or agreements of such Stockholder that are
contained in this Agreement. It is accordingly agreed that, in addition to any
other remedies which may be available to the Company upon the breach by any
Stockholder of such covenants and agreements, the Company will have the right
without the posting of a bond or other security to obtain injunctive relief to
restrain any breach or threatened breach of such covenants or agreements or
otherwise to obtain specific performance of any of such covenants or agreements
against such Stockholder. Accordingly, should the Company institute an action or
proceeding seeking specific enforcement of the provisions hereof, the
Stockholder hereby waives the claim or defense that the Company has an adequate
remedy at law and hereby agrees not to assert in any such action or proceeding
the claim or defense that such a remedy at law exists.

 

SECTION 3.5. Notice. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile (except notice
may not be delivered to the Company via facsimile) or e-mail (provided
confirmation of transmission is mechanically or electronically generated and, in
the case of an email, a read receipt is received, and in each case kept on file
by the sending party); or (c) upon receipt, when delivered by a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

(i)if to the Company, to:

 

Leap Therapeutics, Inc.

47 Thorndike St, Suite B1-1

Cambridge, MA 02141

Facsimile number: 617-395-2647

Email address: donsi@leaptx.com
Attn: Chief Financial Officer

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110-1726

Attn: Julio E. Vega, Esq.

Fax No.: (617) 341-7701

Email: julio.vega@morganlewis.com

 

(ii)if to the Stockholder, as set forth in Schedule I hereto.

 

SECTION 3.6. Capacity. Notwithstanding anything in this Agreement to the
contrary, the Stockholder makes no agreement or understanding herein in any
capacity other than in such Stockholder’s capacity as a record holder and
beneficial owner of the Shares.

 



-7-

 

 

SECTION 3.7. Expenses. Each of the parties hereto will pay its own expenses
incurred in connection with this Agreement.

 

SECTION 3.8. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

SECTION 3.9. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
obligations hereunder are fulfilled to the maximum extent possible.

 

SECTION 3.10. Entire Agreement. This Agreement constitutes the entire agreement
and supersedes any and all other prior agreements and undertakings, both written
and oral, among the parties, or any of them, with respect to the subject matter
hereof.

 

SECTION 3.11. Successors and Assigns. Except as otherwise expressly provided
herein, this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, administrators and permitted assigns of
the parties hereto. No assignment or delegation by any party to this Agreement
of any obligations of such party under this Agreement shall operate to relieve
or release such party from such obligations or from any liability hereunder for
failure of such obligations to be performed in accordance with their respective
terms.

 

SECTION 3.12. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement will be governed by and construed and enforced in accordance with the
laws of the State of Delaware, without regard to its principles of conflicts of
laws. Each party hereby irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in Delaware for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 



-8-

 

 

SECTION 3.13. Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of the Company and the Stockholder. If
any material amendment or waiver is proposed to be made with respect to any
other Voting Agreement, the Company hereby covenants and agrees that the
Stockholder shall be afforded the opportunity to enter into or receive (as
applicable) a comparable amendment or waiver with respect to this Agreement.

 

SECTION 3.14. Remedies Not Exclusive. All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity will be cumulative and not alternative, and the exercise of any thereof
by any party will not preclude the simultaneous or later exercise of any other
such right, power or remedy by such party.

 

SECTION 3.15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile or “.pdf” signature were the original thereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



-9-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

  LEAP THERAPEUTICS, INC.       By:     Name:  
Title: Christopher Mirabelli, Ph.D.
President and Chief Executive Officer

 

Signature Page to Voting Agreement

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

  [NAME OF STOCKHOLDER]       By:                                            
Name:     Title:  

 

Signature Page to Voting Agreement

 



 

 

 

Schedule I

 

Name of Stockholder Number of Shares Beneficially Owned

[INSERT NAME OF STOCKHOLDER]

[INSERT ADDRESS]

[INSERT ADDRESS]

[INSERT ADDRESS]

[                          ]

 

 

 

 



 

 

 